Filed 9/29/21 P. v. Preston CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.




IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT


THE PEOPLE,                                                  B305659

          Plaintiff and Respondent,                          (Los Angeles County
                                                              Super. Ct. No. BA478468)
                   v.

JOSIAH PRESTON,

          Defendant and Appellant.


     APPEAL from a judgment of the Superior Court of Los
Angeles County. Craig J. Mitchell, Judge. Affirmed.

     Larenda R. Delaini, under appointment by the Court of
Appeal, for Defendant and Appellant.

         No appearance for Plaintiff and Respondent.



                                        **********
       In September 2019, defendant and appellant Josiah
Preston was charged with one count of second degree robbery
(Pen. Code, § 211). It was alleged the robbery was committed for
the benefit of, at the direction of or in association with a criminal
street gang within the meaning of section 186.22. It was further
alleged defendant had suffered two prior convictions for serious
or violent felonies in 2017.
       The charge arose from an incident on May 14, 2019 in
which defendant, a member of the Rollin’ 40’s criminal street
gang, entered a store with two fellow gang members and
confronted an individual, who was by himself and a member of a
rival gang. Defendant punched the individual several times and
then he and his accomplices chased the victim out of the store
and continued to assault him, eventually yanking a gold necklace
from his neck and taking it. The store employee who called 911
also heard several gunshots before defendant and his accomplices
fled the scene.
       The case was tried to a jury in January 2020. The jury
found defendant guilty as charged. At the hearing on defendant’s
motion pursuant to People v. Superior Court (Romero) (1996)
13 Cal.4th 497, the People conceded that the two strikes alleged
against defendant (violation of Pen. Code, § 459 & § 186.22,
subd. (a)) arose from the same incident in 2017. The People
agreed it was pursuing only one strike. Defendant waived his
right to a jury trial on the prior strike allegation and admitted
his prior conviction for a violation of section 186.22,
subdivision (a). The court sentenced defendant to a state prison
term of 14 years (low term of two years, doubled due to the strike,
plus 10 years for the gang enhancement).
       Defendant appealed.




                                  2
       We appointed appellate counsel to represent defendant.
Defendant’s appointed counsel filed a brief pursuant to People v.
Wende (1979) 25 Cal.3d 436 (Wende) in which no issues were
raised. The brief included a declaration from counsel that she
reviewed the record and sent a letter to defendant explaining her
evaluation of the record. Counsel further declared she advised
defendant of his right, under Wende, to submit a supplemental
brief within 30 days, and forwarded copies of the record to
defendant. No supplemental brief was filed.
       We have examined the entire record of proceedings
submitted to this court and are satisfied that appointed counsel
fully complied with her responsibilities in assessing whether or
not any colorable appellate issues exist. We conclude there are
no arguable appellate issues. (People v. Kelly (2006) 40 Cal.4th
106; Wende, supra, 25 Cal.3d 436.)
                          DISPOSITION
       The judgment of conviction is affirmed.



                       GRIMES, Acting P. J.

     WE CONCUR:

                       STRATTON, J.



                       WILEY, J.




                                3